DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 21, the specification is silent to and does not disclose “wherein the turf holder includes a bottom wall defining at least one hole for access to a control adjuster of a sprinkler” and is considered new matter.
Regarding claim 22, the specification is silent to and does not disclose “wherein the turf holder includes a bottom and a projection extending away from the bottom” and is considered new matter.
Regarding claim 23, the specification is silent to and does not disclose “wherein the projection includes at least one rib for gripping the turf holder” and is considered new matter.
Regarding claim 24, the specification is silent to and does not disclose “wherein the projection is overlaid at least in part with a first material that is different than the second material forming the projection” and is considered new matter.
Regarding claim 25, the specification is silent to and does not disclose “wherein the projection has a tapered profile” and is considered new matter.
Regarding claim 26, the specification is silent to and does not disclose “wherein the sleeve defines a port for access to a control adjuster of the sprinkler” and is considered new matter.
Regarding claim 27, the specification is silent to and does not disclose “wherein the sleeve further comprises at least one indicator that orients the sleeve relative to the pop-up sprinkler” and is considered new matter.
Regarding claim 28, the specification is silent to and does not disclose “wherein the turf holder includes at least one indicator that orients the turf holder relative to the pop-up sprinkler” and is considered new matter.
Regarding claim 29, the specification is silent to and does not disclose “wherein the flange defines a plurality of notches” and is considered new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,946,405. As to claim 14, although the claims at issue is not identical, they are not patentably distinct from each other because they both claim a turf assembly for a pop-up sprinkler comprising: a turf holder defining a volume for holding turf structure and being capable of attachment to a riser of a pop-up sprinkler; a sleeve surrounding the turf holder; a flange extending from at least a portion of the sleeve, at least a portion of the flange having a perimeter that extends underneath a top of a housing of the pop-up sprinkler to attach the sleeve to the housing.  Claim 14 of the instant invention is broader in scope than claims 1-13 of U.S. Patent No. 10,946,405, and is therefore, encompassed in claims 1-13 of U.S. Patent No. 10,946,405.
As to claim 15, see claim 2 of U.S. Patent No. 10,946,405.
As to claim 16, see claim 3 of U.S. Patent No. 10,946,405.
As to claim 17, see claim 4 of U.S. Patent No. 10,946,405.
As to claim 18, see claim 4 of U.S. Patent No. 10,946,405.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the turf assembly to include two indentations in the apparatus of U.S. Patent No. 10,946,405, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.
As to claim 20, see claim 5 of U.S. Patent No. 10,946,405.
Allowable Subject Matter
Claims 19 and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Keys ‘242 and Kinsey ‘307 disclose various types of turf assembly and sprinkler protectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752